DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sep. 25, 2020 has been entered.
 
Status of Claims
Claims 1, 4-5, 8-7 and 11-15 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 13 have been considered but the claims were amended and the rejections changed accordingly.  The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (JP-2004322100-A, Nov. 18, 2004 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 25 pages), in view of Cumin et al. (US-20110049047-A1, Mar. 3, 2011).  Sawada et al., in view of Cumin et al., are hereinafter known as the Combination.
The claims are directed to an apparatus.  Sawada et al.’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claim 1 – Sawada et al. discloses an aerator device (air siphon chamber 17) (See Abstract; Figures 1-4; [0032], lines 1-3; and [0015]-[0019]) comprising:
a housing (housing of air siphon chamber 17) having an inner cavity (inner cavity of air siphon chamber 17) defined therein, the housing including at least one sidewall (two lower partition walls 32 and two closing walls 34) and an upper surface (upper surface of membrane supporting plate 14) connected to the at least one sidewall;
a first partition (lower partition wall 31) formed within the inner cavity and extending in a downward direction from an upper end to a lower end to define a first cavity (first chamber 23) and a second cavity (second chamber 25 and third chamber 28); and
a second partition (partition wall 29) formed within the inner cavity between the first partition and a first sidewall (lower partition wall 32) of the at least one sidewall and extending in the downward direction from an upper end to a lower end to define a first chamber (second chamber 25) and a second chamber (third chamber 28) of the second cavity,
wherein the housing comprises an inlet opening (inlet opening at air supply pipe 35) communicating with the first cavity and an outlet opening (includes air outlet 27) communicating with the second chamber, as disclosed in Figures 3(A)-(C) and at [0015]-[0019],
the first partition is spaced apart at the upper end thereof from the upper surface of the housing to form a first opening (upper end communication port 24), through which the first cavity and the second cavity are in communication with each other, as disclosed in Figures 3(A)-(C) and at [0015]-[0019],
the upper end of the second partition is connected to the upper surface of the housing, the first chamber and the second chamber being in communication with each other below the lower end of the second partition, as disclosed in Figures 3(A)-(C) and at [0015]-[0019],
the inlet opening is an inlet through which a gas is flowable into the first cavity, as disclosed in Figures 3(A)-(C) and at [0015]-[0019], and
the housing is sealed at a top side of the inner cavity in the first cavity and the first chamber such that the gas passes from the first cavity through the first opening and below the lower end of the second partition to the second chamber to release gas bubbles through the outlet opening when the gas is flowed into the first cavity, as disclosed in Figures 3(A)-(C) and at [0015]-[0019],
the outlet opening passes through the upper surface of the housing in an upward direction opposite the downward direction, since the outlet opening at air outlet 27 is through the upper surface of the housing of air siphon chamber 17, such that the gas bubbles are released through the outlet opening in the upward direction since gas bubbles flow upward, as disclosed in Figures 3(A)-(C) and at [0015]-[0019],
wherein the outlet opening at air outlet 27 is a slot, as disclosed in Figures 1 and 2 and at [0011], lines 6-8, where the slot is “a horizontally long slit-shaped opening,” extending parallel to the first partition, i.e. lower partition wall 31, and the second partition, i.e. partition wall 29, as disclosed in Figures 1 and 2, and
the second chamber, i.e. third chamber 28, is defined by the second partition, i.e. partition wall 29, and the first sidewall, i.e. lower partition wall 32, facing each other, as disclosed in Figure 2, and a pair of opposite sub-sidewalls, i.e. pair of opposite sub-sidewalls are two closing walls 34 best disclosed in Figure 1, connecting the second partition and the first sidewall, best disclosed in Figures 1 and 2, and
the second partition and the pair of opposite sub-sidewalls have a flat surface, as disclosed in Figures 1 and 2.
Sawada et al. discloses the claimed invention except for the inclination of at least one of the pair of opposite sub-sidewalls or the inclination of the second partition or the first sidewall relative to each other, i.e.,
wherein the second partition is parallel to the first sidewall, and at least one of the pair of opposite sub-sidewalls is inclined such that a distance between the pair of opposite sub-sidewalls decreases towards the upper surface of the housing such that the second chamber narrows along the upward direction towards the upper surface of the housing, or
wherein the second partition and the first sidewall are inclined relative to each other such that a distance between the second partition and the first sidewall decreases towards the upper surface of the housing such that the second chamber narrows along the upward direction towards the upper surface of the housing.

However, Sawada et al. discloses:
wherein the second partition (partition wall 29) is parallel to the first sidewall (lower partition wall 32 facing the second partition, i.e. partition wall 29), and at least one of the pair of opposite sub-sidewalls (pair of opposite sub-sidewalls are two closing walls 34 best disclosed in Figure 1) is NOT inclined such that the distance between the pair of opposite sub-sidewalls DOES NOT decrease towards the upper surface of the housing (housing of air siphon chamber 17) such that the second chamber (third chamber 28) DOES NOT narrow along the upward direction towards the upper surface of the housing (see Sawada et al. Figures 1-4 for no inclination).
Sawada et al. further discloses:
 wherein the second partition (partition wall 29) and the first sidewall (lower partition wall 32 facing the second partition, i.e. partition wall 29) are NOT inclined relative to each other such that a distance between the second partition and the first sidewall DOES NOT decrease towards the upper surface of the housing (housing of air siphon chamber 17) such that the second chamber (third chamber 28) DOES NOT narrow along the upward direction towards the upper surface of the housing (see Sawada et al. Figures 1-4 for no inclination).
Sawada et al. further teaches the outlet opening (includes air outlet 27) is a slot, i.e. “a horizontally long slit-shaped opening” (see Sawada et al. [0011], lines 6-8) – and that the outlet opening (includes air outlet 27) for air bubbles, is used to clean membrane element 12 (see Sawada et al. Figures 1-4; Abstract; and [0024]).
Like Sawada et al., Cumin et al. discloses an aerator device (“gas sparger”) that intermittently releases air bubbles to suppress (“inhibit”) fouling of an immersed membrane (see Cumin et al. Title; Abstract; [0001]; and Figures 1-5 and [0007]-[0011]) (see Sawada et al. Title; Abstract; and [0024]).  Cumin et al. further teaches the aerator device has a cover (cover 30) with the recited inclination, that advantageously distributes air through holes 32  or slots “to dispense the gas flow over a larger horizontal area,” and “may also break a burst of gas leaving conduit 22 into bubbles or smaller bubbles if desired.”  “Optionally, holes 32 may be distributed either along the length of the housing 12 or across the width of housing 12 or both to spread the flow of bubbles as desired for one or more immersed membrane 
In other words, Cumin et al. discloses a cover 30 which “snaps over the housing” (see Cumin et al. Figure 4 and [0017], line 1), such that Sawada et al., in view of Cumin et al., disclose:
wherein the second partition (partition wall 29) and the first sidewall (lower partition wall 32 facing the second partition, i.e. partition wall 29) are inclined relative to each other at the upper end, where the added cover “snaps over the housing” as taught by Cumin et al., such that a distance between the second partition and the first sidewall decreases towards the upper surface of the housing (housing of air siphon chamber 17) within the added cover, such that the second chamber (third chamber 28) narrows along the upward direction towards the upper surface of the housing within the added cover (see Sawada et al. Figures 2-3).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct Sawada et al.’s housing with the added cover 30 which “snaps over the housing” as disclosed by Cumin et al. (see Cumin et al. Figure 4 and [0017], line 1), such that Sawada et al., in view of Cumin et al., disclose:
wherein the second partition is parallel to the first sidewall, and at least one of the pair of opposite sub-sidewalls is inclined such that a distance between the pair of opposite sub-sidewalls decreases towards the upper surface of the housing such that the second chamber narrows along the upward direction towards the upper surface of the housing,
or
wherein the second partition and the first sidewall are inclined relative to each other such that a distance between the second partition and the first sidewall decreases towards the upper surface of the housing such that the second chamber narrows along the upward direction towards the upper surface of the housing (see above paragraph),

since:
1).	Like Sawada et al., Cumin et al. discloses an aerator device (“gas sparger”) that intermittently releases air bubbles to suppress (“inhibit”) fouling of an immersed 
2).	Cumin et al. states that when the aerator device’s housing has the added cover with the recited inclination, such a cover advantageously distributes air through holes or slots “to dispense the gas flow over a larger horizontal area,” and “may also break a burst of gas leaving conduit 22 into bubbles or smaller bubbles if desired.”  “Optionally, holes 32 may be distributed either along the length of the housing 12 or across the width of housing 12 or both to spread the flow of bubbles as desired for one or more immersed membrane modules intended to be scoured by the bubbles,” where the immersed membrane modules are “located above the sparger (the disclosed aerator device)” (see Cumin et al. Figure 4 and [0016]); and
3).	The added cover’s distribution of air bubbles along the width of the immersed membrane, located above the aerator device, would be useful to Sawada et al. in order to evenly suppress fouling of the immersed membrane along its entire width, when scoured by the evenly distributed air bubbles.
Regarding Claim 4 – The Combination discloses the aerator device according to Claim 1, wherein the first partition (lower partition wall 31) and the second partition (partition wall 29) each comprise a flat surface, a curved surface, or a polygonal surface (flat rectangular surface). (See Sawada et al. Figures 1-4)
Regarding Claim 5 – The Combination discloses the aerator device according to Claim 1, wherein the at least one sidewall (two lower partition walls 32 and two closing walls 34) comprises a pair of first opposite sidewalls (two lower partition walls 32) and a pair of second opposite sidewalls (two closing walls 34) connected to the first opposite sidewalls, the pair of first opposite sidewalls comprising the first sidewall (lower partition wall 32), the first partition (lower partition wall 31) and the second partition (partition wall 29) each extending from one of the second opposite sidewalls to the other of the second opposite sidewalls, as shown in Sawada et al. Figures 1 and 2.
Regarding Claim 7 – The Combination discloses the aerator device according to Claim 1, further comprising a third partition (bottom plate of gutter-like bottom member 33) connecting the lower end of the first partition (lower partition wall 31) to the first sidewall (lower partition wall 32), the third partition being spaced apart from the lower end of the second partition (partition wall 29) to form a second opening (lower end communication opening 26) through which the first chamber (second chamber 25) and the second chamber (third chamber 28) are in communication with each other, as disclosed in Figures 3(A)-(C) and at [0015]-[0019].  (See Sawada et al. Figures 1-4)
Regarding Claim 8 – The Combination discloses the aerator device according to Claim 1, wherein the aerator device (air siphon chamber 17) is configured to intermittently release the gas bubbles through the outlet opening (includes air outlet 27, modified as taught by Cumin et al. with cover 30, see Figures 2-4) when the aerator device is submerged in a liquid medium (see Title; Figures 1 and 4; and [0007]) and the gas is supplied to the first cavity (first chamber 23) through the inlet opening (inlet opening at air supply pipe 35) as disclosed in Figures 3(A)-(C) and at [0015]-[0019].  (See Sawada et al. Figures 1-4)
Regarding Claim 11 – The Combination discloses the aerator device according to Claim 1,
wherein the second chamber (third chamber 28) is defined by the second partition (partition wall 29) and the first sidewall (lower partition wall 32) facing each other, and
a pair of opposite sub-sidewalls (a pair of opposite sub-closing walls 34) connecting the second partition (partition wall 29) and the first sidewall (lower partition wall 32), and
wherein an upper area (upper end of the second chamber, i.e. third chamber 28) defined by the upper end of the second partition (partition wall 29), the first sidewall (lower partition wall 32), and the pair of opposite sub-sidewalls (the pair of opposite sub-closing walls 34 connecting partition wall 29 to lower partition wall 32), is modified by the added cover taught by Cumin et al. (see Rejection for Claim 1) and within the cover, the upper area is smaller than a lower area (lower end of the second chamber defined by the lower end of the second partition, i.e. the lower end of third chamber 28 defined by the lower end of partition wall 29) defined by the lower end of the second partition (partition wall 29), the first sidewall (lower partition wall 32), and the pair of opposite sub-sidewalls (the pair of opposite sub-closing walls 34 connecting partition wall 29 to lower partition wall 32).  (See Sawada et al. Figures 1-4) (See Rejection for Claim 1 for motivation to combine)
Regarding Claim 12 – The Combination discloses the aerator device according to Claim 11, wherein a ratio of the upper area to the lower area is about 1:1.5 to about 1:10, with the added cover as taught by Cumin et al. (see Rejection for Claim 1) in Figure 4, since Figure 4 is drawn “to scale” (see Cumin et al. [0019], line 1).  (See Rejection of Claim 1 for motivation to combine)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the Combination’s device with the disclosed outlet opening:
wherein a ratio of the upper area to the lower area is about 1:1.5 to about 1:10,
as taught by Cumin et al. in a drawing (see above paragraph), because when the claimed device and the prior art do not perform differently, then changing the relative dimensions involves only routine skill in the art.
The claims are directed to an apparatus.  Sawada et al.’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claim 13 – Sawada et al. discloses a filter system (Figure 4) (See Abstract; Figures 1-4; [0032], lines 1-3; and [0015]-[0019]) comprising:
a filter (includes membrane element 12);
an aerator device (includes air siphon chamber 17) arranged below the filter (includes membrane element 12), as shown in Figure 4, the aerator device comprising:
a housing (housing of air siphon chamber 17) having an inner cavity (inner cavity of air siphon chamber 17) defined therein, the housing including at least one sidewall (two lower partition walls 32 and two closing walls 34) and an upper surface (upper surface of membrane supporting plate 14) connected to the at least one sidewall;
a first partition (lower partition wall 31) formed within the inner cavity and extending in a downward direction from an upper end to a lower end to define a first cavity (first chamber 23) and a second cavity (second chamber 25 and third chamber 28); and
a second partition (partition wall 29) formed within the inner cavity between the first partition and a first sidewall (lower partition wall 32) of the at least one sidewall and extending in a downward direction from an upper end to a lower end to define a first chamber (second chamber 25) and a second chamber (third chamber 28) of the second cavity,
wherein the housing comprises an inlet opening (inlet opening at air supply pipe 35) communicating with the first cavity and an outlet opening (includes air outlet 27) communicating with the second chamber, as disclosed in Figures 3(A)-(C) and at [0015]-[0019],
the first partition is spaced apart at the upper end thereof from the upper surface of the housing to form a first opening (upper end communication port 24), through which the first cavity and the second cavity are in communication with each other, as disclosed in Figures 3(A)-(C) and at [0015]-[0019],
the upper end of the second partition is connected to the upper surface of the housing, the first chamber and the second chamber being in communication with each other below the lower end of the second partition, as disclosed in Figures 3(A)-(C) and at [0015]-[0019], and
a gas supply (gas supply upstream of air supply pipe 35) connected to the inlet opening (inlet opening at air supply pipe 35) and configured to supply a gas (air) to the first cavity (first chamber 23) such that the gas passes from the first cavity (first chamber 23) through the first opening (upper end communication port 24) and below the lower end of the second partition (partition wall 29) to the second chamber (third chamber 28) to release gas bubbles (as shown in Figures 3(C) and 4) through the outlet opening (includes air outlet 27), as disclosed in Figures 3(A)-(C) and at [0015]-[0019],
the filter (includes membrane element 12) and the aerator device (includes air siphon chamber 17) are configured to be submerged in a liquid medium in immersion tank 11, as shown in Figure 4,
the second chamber, i.e. third chamber 28, is defined by the second partition, i.e. partition wall 29, and the first sidewall, i.e. lower partition wall 32, facing each other, as disclosed in Figure 2, and a pair of opposite sub-sidewalls, i.e. pair of opposite sub-sidewalls are two closing walls 34, best discloses in Figure 1, connecting the second partition and the first sidewall, best disclosed I Figures 1 and 2, and
the second partition and the pair of opposite sub-sidewalls have a flat surface, as disclosed in Figures 1 and 2.
Sawada et al. discloses the claimed invention except for the inclination of at least one of the pair of opposite sub-sidewalls or the inclination of the second partition or the first sidewall relative to each other, i.e.,
wherein the second partition is parallel to the first sidewall, and at least one of the pair of opposite sub-sidewalls is inclined such that a distance between the pair of opposite sub-sidewalls decreases towards the upper surface of the housing such that the second chamber narrows along the upward direction towards the upper surface of the housing, or
wherein the second partition and the first sidewall are inclined relative to each other such that a distance between the second partition and the first sidewall decreases towards the upper surface of the housing such that the second chamber narrows along the upward direction towards the upper surface of the housing.

However, Sawada et al. discloses:
wherein the second partition (partition wall 29) is parallel to the first sidewall (lower partition wall 32 facing the second partition, i.e. partition wall 29), and at least one of the pair of opposite sub-sidewalls (pair of opposite sub-sidewalls are two closing walls 34 best disclosed in Figure 1) is NOT inclined such that the distance between the pair of opposite sub-sidewalls DOES NOT decrease towards the upper surface of the housing (housing of air siphon chamber 17) such that the second chamber (third chamber 28) DOES NOT narrow along the upward direction towards the upper surface of the housing (see Sawada et al. Figures 1-4 for no inclination).
Sawada et al. further discloses:
 wherein the second partition (partition wall 29) and the first sidewall (lower partition wall 32 facing the second partition, i.e. partition wall 29) are NOT inclined relative to each other such that a distance between the second partition and the first sidewall decrease towards the upper surface of the housing (housing of air siphon chamber 17) such that the second chamber (third chamber 28) DOES NOT narrow along the upward direction towards the upper surface of the housing (see Sawada et al. Figures 1-4 for no inclination).
Sawada et al. further teaches the outlet opening (includes air outlet 27) is a slot, i.e. “a horizontally long slit-shaped opening” (see Sawada et al. [0011], lines 6-8) – and that the outlet opening (includes air outlet 27) for air bubbles, is used to clean membrane element 12 (see Sawada et al. Figures 1-4; Abstract; and [0024]).
Like Sawada et al., Cumin et al. discloses an aerator device (“gas sparger”) that intermittently releases air bubbles to suppress (“inhibit”) fouling of an immersed membrane (see Cumin et al. Title; Abstract; [0001]; and Figures 1-5 and [0007]-[0011]) (see Sawada et al. Title; Abstract; and [0024]).  Cumin et al. further teaches the aerator device has a cover (cover 30) with the recited inclination, that advantageously distributes air through holes 32 or slots “to dispense the gas flow over a larger horizontal area,” and “may also break a burst of gas leaving conduit 22 into bubbles or smaller bubbles if desired.”  “Optionally, holes 32 may be distributed either along the length of the housing 12 or across the width of housing 12 or both to spread the flow of bubbles as desired for one or more immersed membrane modules intended to be scoured by the bubbles,” where the immersed membrane modules are “located above the sparger (the disclosed aerator device)” (see Cumin et al. Figure 4 and [0016]).  The added cover’s distribution of air bubbles along the width of the immersed membrane, located above the aerator device, would be useful to Sawada et al. in order to evenly suppress fouling of the immersed membrane along its entire width, when scoured by the evenly distributed air bubbles.
In other words, Cumin et al. discloses a cover 30 which “snaps over the housing” (see Cumin et al. Figure 4 and [0017], line 1), such that Sawada et al., in view of Cumin et al., disclose:
wherein the second partition (partition wall 29) and the first sidewall (lower partition wall 32 facing the second partition, i.e. partition wall 29) are inclined relative to each other at the upper end, where the added cover “snaps over the housing” as taught by Cumin et al., such that a distance between the second partition and the first sidewall decreases towards the upper surface of the housing (housing of air siphon chamber such that the second chamber (third chamber 28) narrows along the upward direction towards the upper surface of the housing within the added cover (see Sawada et al. Figures 2-3).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct Sawada et al.’s housing with the added cover 30 which “snaps over the housing” as disclosed by Cumin et al. (see Cumin et al. Figure 4 and [0017], line 1), such that Sawada et al., in view of Cumin et al., disclose:
wherein the second partition is parallel to the first sidewall, and at least one of the pair of opposite sub-sidewalls is inclined such that a distance between the pair of opposite sub-sidewalls decreases towards the upper surface of the housing such that the second chamber narrows along the upward direction towards the upper surface of the housing,
or
wherein the second partition and the first sidewall are inclined relative to each other such that a distance between the second partition and the first sidewall decreases towards the upper surface of the housing such that the second chamber narrows along the upward direction towards the upper surface of the housing (see above paragraph),

since:
1).	Like Sawada et al., Cumin et al. discloses an aerator device (“gas sparger”) that intermittently releases air bubbles to suppress (“inhibit”) fouling of an immersed membrane (see Cumin et al. Title; Abstract; [0001]; and Figures 1-5 and [0007]-[0011]) (see Sawada et al. Title; Abstract; and [0024]);
2).	Cumin et al. states that when the aerator device’s housing has the added cover with the recited inclination, such a cover advantageously distributes air through holes or slots “to dispense the gas flow over a larger horizontal area,” and “may also break a burst of gas leaving conduit 22 into bubbles or smaller bubbles if desired.”  “Optionally, holes 32 may be distributed either along the length of the housing 12 or across the width of housing 12 or both to spread the flow of bubbles as desired for one or more immersed membrane modules intended to be scoured by the bubbles,” where the immersed membrane modules are “located above the sparger (the disclosed aerator device)” (see Cumin et al. Figure 4 and [0016]); and

Regarding Claim 15 – The Combination discloses the filter system according to Claim 13, wherein the filter (includes membrane element 12) comprises a plurality of filter modules (plurality of membrane elements 12), and the aerator device (includes air siphon chamber 17) comprises a plurality of aerator units (plurality of air siphon chambers 17), a respective aerator unit of the plurality of aerator units being arranged below each filter module of the plurality of filter modules, as shown in Figure 4 of Sawada et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al., in view of Cumin et al., as applied to Claim 13 above, in further view of Tsuruguchi et al. (JP-2003340250-A, Dec. 2, 2003 – Espacenet  Bibliographic Data, Patent Publication, and Machine Translation, 15 pages).  Sawada et al., in view of Cumin et al., are hereinafter known as the Combination.
The claim is directed to an apparatus.  Sawada et al.’s Machine Translation is referenced below. Tsuruguchi et al.’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding Claim 14 – The Combination discloses the filter system according to Claim 13, wherein the filter (includes membrane element 12) comprises a (Figure 4) further comprises a pump (pump is taught as pump 3 shown in Figure 7 and described at [0002]) to flow the liquid medium through the (See Sawada et al. Figures 1-4).  The Combination further teaches the membrane is a flat plate (see Sawada et al. Figures 1-4; and [0008]) instead of:
  wherein the filter comprises a fiber membrane filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s filter system (see Sawada et al. Figure 4) wherein,
the filter system further comprise a pump to flow the liquid through the membrane filter,


[0002]) that the Figure 7 pump arrangement “utilizes the water head difference based on the water depth in the immersion tank 2 in which the membrane element 1 is immersed, and performs membrane separation with low energy by the suction pump 3 to obtain permeated water.”
Like the Combination, Tsuruguchi et al. discloses the filter system is an “immersion type membrane separation” system. (See Sawada et al. Title; and Abstract) (See Tsuruguchi et al. Title; and Abstract)  Like the Combination, Tsuruguchi et al. discloses the recited aerator device with a housing, first plate, second plate, third plate, interior cavity, first cavity portion, second cavity portion, first chamber, second chamber, inlet opening, and outlet opening – except that like Sawada et al., the Tsuruguchi et al. housing does not include at least a portion of the at least one sidewall being inclined such that the second chamber narrows towards the upper surface of the housing.  However, Tsuruguchi et al., in view of Cumin et al., disclose this latter limitation, similar to Sawada et al., in view of Cumin et al., disclosing this latter limitation. (See Tsuruguchi et al. Figures 1-6; and [0007], lines 8-13) (See Rejection for Claim 13 for what Sawada et al. discloses and that Sawada et al., in view of Cumin et al., disclose that one of ordinary skill would have been motivated to incline at least a portion of the at least one sidewall such that the second chamber narrows towards the upper surface of the housing)  Tsuruguchi et al. further teaches the membrane filter can be either a flat plate membrane filter or a fiber membrane filter. (See Tsuruguchi et al. Abstract, [0007], and [0014])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to construct the Combination’s filter system with a fiber membrane filter instead of the Combination's flat plate membrane filter (see Sawada et al. Figures 1-4; and [0008]), i.e.,
wherein the filter comprises a fiber membrane filter,
as taught by Tsuruguchi et al., since Tsuruguchi et al. states at the Abstract, [0007], and [0014] that either the flat plate membrane filter or the fiber membrane filter can be used with the disclosed aerator device “as long as the undiluted liquid flow path is formed along the film surface” so that the aerator device’s air bubbles in the “undiluted liquid flow path can be brought in contact with the filter surface” of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
There is significant overlap between the claims of Application No. 13/835,153, now a patent (US-10828607-B2), and the claims of the instant application. The references applied during the prosecution history of Application No. 13/835,153 follow.
A).	Sawada et al. (JP-2004322100-A, Nov. 18, 2004 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 25 pages).
B).	Cumin et al. (US-20120091602-A1, Apr. 19, 2012).
C).	Jones (US-5863472-A, Jan. 26, 1999).
D).	Tsuruguchi et al. (JP-2003340250-A, Dec. 2, 2003 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 15 pages).
E).	Rabie et al. (US-6706189-B2, Mar. 16, 2004).
Cumin et al. is applied in the rejections above for disclosing an aerator device with inclined sidewalls. Pollock et al. was applied earlier in the prosecution history for disclosing an aerator device with inclined sidewalls.  Boyle et al. also discloses an aerator device with inclined sidewalls.  Puglia et al. discloses that it is known in the filter housing art, in a rectangular filter housing, inclined sidewalls upstream of an outlet can either open up the outlet or restrict the outlet, depending on whether the design objective is to enhance the outlet flow or restrict the outlet flow.
F).  	Cumin et al. (US-20110049047-A1, Mar. 3, 2011) – See Rejections for Claims 1 and 13 above.
G).	Pollock et al. (US-20080017558-A1, Jan. 24, 2008) – See Title, Figures 23A-B, [0379], lines 7-12.
H).	Boyle et al. (US-20150290563-A1, Oct. 15, 2015, filed Mar. 15, 2013) – See Figures 1-4, [0005]-[0009], and [0016].
H = 4A/P, “where A is cross-sectional area and P is wetted perimeter of the cross section”) enhance outlet flow and decreased hydraulic diameters restrict outlet flow (see Puglia et al. [0093], in view of Figure 1, for the definition of hydraulic diameter, and that increased hydraulic diameters enhance outlet flow and decreased hydraulic diameters restrict outlet flow; see [0124], in view of Figure 9, for it being known in the filter housing art that hydraulic diameters of rectangular filter housings upstream of an outlet, can either increase, remain the same, or decrease, as the fluid flows towards the outlet).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        5/14/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779